 


113 HR 584 IH: To amend the Federal Food, Drug, and Cosmetic Act to require labeling of genetically engineered fish.
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 584 
IN THE HOUSE OF REPRESENTATIVES 
 
February 6, 2013 
Mr. Young of Alaska (for himself, Mr. Jones, Mr. DeFazio, Mr. Thompson of California, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Federal Food, Drug, and Cosmetic Act to require labeling of genetically engineered fish. 
 
 
1.Amendment to the Federal Food, Drug, and Cosmetic Act regarding genetically engineered salmonSection 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is further amended by adding at the end the following: 
 
(z)If it contains genetically engineered fish unless the food bears a label stating that the food contains genetically engineered fish.. 
 
